DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application#17/107,452 on November 30, 2020.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 (a device) recite obtaining a credential from a user equipment; verifying the credential; responsive to the verifying of the credential, identifying a plurality of activities engaged in by the user equipment; generating or modifying a first signature based on the identifying of the plurality of activities; processing, a plurality of signatures to generate a plurality of clusters, wherein the first signature is included in the plurality of signatures, and wherein the first signature is included in a first cluster of the plurality of clusters; identifying a first creative to provide to the first cluster; and providing the first creative to the first cluster.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 17 (a machine-readable medium) recites obtaining a plurality of signatures, wherein each signature of the plurality of signatures identifies online activities associated with a respective user of a plurality of users; processing the plurality of signatures via at least one unsupervised clustering algorithm to generate a plurality of clusters; identifying a first advertisement to provide to a first cluster of the plurality of clusters; identifying a second advertisement to provide to a second cluster of the plurality of clusters, wherein the second advertisement is different from the first advertisement; providing the first advertisement to the first cluster; and providing the second advertisement to the second cluster.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
Claim 19 (a method) recites processing, a plurality of user profiles to generate a plurality of clusters; computing, a distance between a first cluster included in the plurality of clusters and at least one other cluster included in the plurality of clusters; identifying, a first creative based on the distance; and providing, the first creative to the first cluster.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relate to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a processor performing the processing a plurality of user profiles via a clustering algorithm to generate a plurality of clusters, computing a distance between a first cluster included in the plurality of clusters and at least one other cluster included in the plurality of clusters, identifying a first creative based on the distance, and providing the first creative to the first cluster, as such the use of a processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of identifying purchase activity and computing distance between cluster of users amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-16 and 18, these claims recite limitations that further define the same abstract idea noted in claims 1 and 17. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claim 20, this claim recite limitations that further define the abstract idea noted in claim 19. In addition, this recite the additional elements of obtaining a size and budget performed by at least a processing system, are merely tools for gathering data. The processing system in the step is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
7.	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se. A machine-readable medium can be eligible for patent protection if it is tangibly embodied on a non-transitory computer readable medium and, when executed by a computer, performs the steps of the invention. Claim 18 is also rejected as it depends on independent claim 17.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (U.S. Pub. No. 2016/0140623) (hereinafter ‘Gupta’).

Claim 17:  Gupta discloses a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
obtaining a plurality of signatures, wherein each signature of the plurality of signatures identifies online activities associated with a respective user of a plurality of users, Gupta teaches the user analysis module 114, for instance, may also employ a clustering module 602 to form user interaction clusters 604 from the content cluster interaction data 502 (see at least paragraphs 0003, 0025 and 0045);
processing the plurality of signatures via at least one unsupervised clustering algorithm to generate a plurality of clusters, Gupta teaches user data describing user interaction with the content is utilized to form content cluster interaction data, which may represent content in particular clusters that the user has liked, e.g., as vectors. The content cluster interaction data may also be clustered to form user interaction clusters based on similarity of the interactions, one to another. A mapping may then be perfom1ed between the user interaction clusters and the content features clusters to determine which people like which clusters of content, which may be exposed as content preferences (see at least paragraphs 003-0005, 0020, 0029-0030, 0034 and 0050);
identifying a first advertisement to provide to a first cluster of the plurality of clusters, Gupta teaches the description may then be compared by the targeting module 702 with the user interaction clusters 604 to determine content preferences 706 of the target audience, such as characteristics of content "liked" by the target audience 704 (see at least paragraphs 0003, 0042 and 0049-0050);
identifying a second advertisement to provide to a second cluster of the plurality of clusters, wherein the second advertisement is different from the first advertisement, Gupta teaches the description may then be compared by the targeting module 702 with the user interaction clusters 604 to determine content preferences 706 of the target audience, such as characteristics of content "liked" by the target audience 704 (see at least paragraphs 0003, 0029, 0042 and 0049-0050);
providing the first advertisement to the first cluster, Gupta teaches receives an inputs a description of a target audience 704 and content 802 that is to be exposed for interaction with the target audience (see at least paragraph 0050); and
providing the second advertisement to the second cluster, Gupta teaches receives an inputs a description of a target audience 704 and content 802 that is to be exposed for interaction with the target audience (see at least paragraph 0050).

Claim 18:  Gupta in view of Dykstra disclose the device according to claim 17, and Gupta further teaches wherein the operations further comprise:
computing a first metric associated with the first cluster and the second cluster, Gupta teaches an amount of user data 118 corresponding to a redefined number of users(e.g., 1,000) may be sampled, e.g., who belong to an "America" target audience.  After clustering of the content to form the content feature clusters 404, content cluster interaction data 502 may be generated by the interaction module 504 that describes interaction of the users with the content in the content feature clusters 404 (see at least paragraphs 0042-0044); and
computing a second metric associated with a first signature included in the first cluster and a second signature included in the first cluster, Gupta teaches an amount of user data 118 corresponding to a redefined number of users(e.g., 1,000) may be sampled, e.g., who belong to an "America" target audience.  After clustering of the content to form the content feature clusters 404, content cluster interaction data 502 may be generated by the interaction module 504 that describes interaction of the users with the content in the content feature clusters 404 (see at least paragraphs 0042-044);
wherein the identifying of the first advertisement and the identifying of the second advertisement are based on the first metric and the second metric, Gupta teaches content cluster interaction data 502 is created by the one or more computing devices that describes interaction of each of a plurality of users with the plurality of content (block 206) (see at least paragraphs 0041 and 0042).

Claim 19:  Gupta discloses a method, comprising:
processing, by a processing system including a processor, a plurality of user profiles via a clustering algorithm to generate a plurality of clusters, Gupta teaches user data describing user interaction with the content is utilized to form content cluster interaction data, which may represent content in particular clusters that the user has liked, e.g., as vectors. The content cluster interaction data may also be clustered to form user interaction clusters based on similarity of the interactions, one to another. A mapping may then be perfom1ed between the user interaction clusters and the content features clusters to determine which people like which clusters of content, which may be exposed as content preferences (see at least paragraphs 003-0005, 0020, 0029-0030, 0034 and 0050);
computing, by the processing system, a distance between a first cluster included in the plurality of clusters and at least one other cluster included in the plurality of clusters, Gupta teaches a distance maybe calculated between a feature vector of the content 802 and each of the user interaction clusters 604 (see at least paragraph 0051);
identifying, by the processing system, a first creative based on the distance, Gupta teaches the description may then be compared by the targeting module 702 with the user interaction clusters 604 to determine content preferences 706 of the target audience, such as characteristics of content "liked" by the target audience 704 (see at least paragraphs 0003, 0029, 0042 and 0049-0050); and
providing, by the processing system, the first creative to the first cluster, Gupta teaches receives an inputs a description of a target audience 704 and content 802 that is to be exposed for interaction with the target audience (see at least paragraph 0050).
Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 1-6, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Pub. No. 2016/0140623) (hereinafter ‘Gupta’) in view of Dykstra et al. (U.S. Patent No. 9,286391) (hereinafter ‘Dykstra’).
 
Claim 1:  Gupta discloses a device, comprising:
a processing system including a processor (see at least paragraph 0059), and
a memory (see at least figure 10 element 1012), that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
responsive to the verifying of the credential, identifying a plurality of activities engaged in by the user equipment, Gupta teaches the user data 118 may describe interaction of a plurality of users with the content 114 and as such may take a variety of forms. For example, the user data 118 may indicate which items of content 114 are "liked" by a respective user, may be determined expressly (e.g., a "like" in a social network service), inferentially (e.g., the user has saved a copy of the content, forwarded a copy of the content, interacted with the content multiple times), and so on (see at least paragraphs 0003, 0005 and 0025);
generating or modifying a first signature based on the identifying of the plurality of activities, Gupta teaches the user analysis module 114, for instance, may also employ a clustering module 602 to form user interaction clusters 604 from the content cluster interaction data 502 (see at least paragraphs 0003, 0025 and 0045);
processing, via a clustering algorithm, a plurality of signatures to generate a plurality of clusters, wherein the first signature is included in the plurality of signatures, and wherein the first signature is included in a first cluster of the plurality of clusters, Gupta teaches user data describing user interaction with the content is utilized to form content cluster interaction data, which may represent content in particular clusters that the user has liked, e.g., as vectors. The content cluster interaction data may also be clustered to form user interaction clusters based on similarity of the interactions, one to another. A mapping may then be perfom1ed between the user interaction clusters and the content features clusters to determine which people like which clusters of content, which may be exposed as content preferences (see at least paragraphs 003-0005, 0020, 0029-0030, 0034 and 0050);
identifying a first creative to provide to the first cluster, Gupta teaches the description may then be compared by the targeting module 702 with the user interaction clusters 604 to determine content preferences 706 of the target audience, such as characteristics of content "liked" by the target audience 704 (see at least paragraphs 0003, 0029, 0042 and 0049-0050); and
providing the first creative to the first cluster, Gupta teaches receives an inputs a description of a target audience 704 and content 802 that is to be exposed for interaction with the target audience (see at least paragraph 0050).
While Gupta teaches all the limitations mentioned above, Gupta does not explicitly teach obtaining a credential from a user equipment and verifying the credential.  However, Dykstra teaches a user 102 may log in or otherwise enter a session. The log-in may be based on receipt of log-in credentials such as a user identifier ("ID") and/or a password. However, in some examples, the service provider may utilize cookies or some other state-verifying technique to determine that a user 102 is still logged in or was last logged in from the same computing device such as, but not limited to, user device 104 (see at least column 5 lines 18-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta to modify to include the teaching of Dykstra in order to keep track of actions of users.

Claim 2:  Gupta in view of Dykstra disclose the device according to claim 1, and Dykstra further teaches wherein the credential identifies: the user equipment, a user of the user equipment, or a combination thereof, Dykstra teaches a user 102 may log in or otherwise enter a session. The log-in may be based on receipt of log-in credentials such as a user identifier ("ID") and/or a password. However, in some examples, the service provider may utilize cookies or some other state-verifying technique to determine that a user 102 is still logged in or was last logged in from the same computing device such as, but not limited to, user device 104 (see at least column 5lines 18-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta to modify to include the teaching of Dykstra in order to keep track of actions of users.

Claim 3:  Gupta in view of Dykstra disclose the device according to claim 1, and Gupta further teaches wherein the operations further comprise:
providing a first content item to the first cluster, Gupta teaches receives an inputs a description of a target audience 704 and content 802 that is to be exposed for interaction with the target audience (see at least paragraph 0050),
wherein the providing of the first creative to the first cluster comprises populating inventory of the first content item with the first creative, Gupta teaches an amount of user data 118 corresponding to a predefined number of users(e.g., 1,000) may be sampled, e.g., who belong to an "America" target audience.  After clustering of the content to form the content feature clusters 404, content cluster interaction data 502 may be generated by the interaction module 504 that describes interaction of the users with the content in the content feature clusters 404 (see at least paragraph 0042).

Claim 4:  Gupta in view of Dykstra disclose the device according to claim 1, and Gupta further teaches wherein the identifying of the plurality of activities includes identifying a browsing to a website by the user equipment, and wherein the generating or modifying of the first signature is based on the identifying of the browsing to the website, Gupta teaches content cluster interaction data 502 is created by the one or more computing devices that describes interaction of each of a plurality of users with the plurality of content (block 206) (see at least paragraphs 0003 and 0041).

Claim 5:  Gupta in view of Dykstra disclose the device according to claim 1, and Gupta further teaches wherein the identifying of the plurality of activities include identifying a social media activity of a user of the user equipment, and wherein the generating or modifying of the first signature is based on the identifying of the social media activity, Gupta teaches the user data 118 may describe interaction of a plurality of users with the content 114 and as such may take a variety of forms. For example, the user data 118 may indicate which items of content 114 are "liked" by a respective user, may be determined expressly (e.g., a "like" in a social network service), inferentially (e.g., the user has saved a copy of the content, forwarded a copy of the content, interacted with the content multiple times), and so on (see at least paragraphs 0003, 0005 and 0025).

Claim 6:  Gupta in view of Dykstra disclose the device according to claim 1, and Gupta further teaches wherein the identifying of the plurality of activities includes identifying a communication session engaged in by the user equipment, and wherein the generating or modifying of the first signature is based on the identifying of the communication session, Gupta teaches the user data 118 may describe interaction of a plurality of users with the content 114 and as such may take a variety of forms. For example, the user data 118 may indicate which items of content 114 are "liked" by a respective user, may be determined expressly (e.g., a "like" in a social network service), inferentially (e.g., the user has saved a copy of the content, forwarded a copy of the content, interacted with the content multiple times), and so on (see at least paragraphs 0003, 0005 and 0025).

Claim 9:  Gupta in view of Dykstra disclose the device according to claim 1, and Dykstra further teaches wherein the identifying of the plurality of activities is based on a monitoring of cookies, Dykstra teaches a user 102 may log in or otherwise enter a session. The log-in may be based on receipt of log-in credentials such as a user identifier ("ID") and/or a password. However, in some examples, the service provider may utilize cookies or some other state-verifying technique to determine that a user 102 is still logged in or was last logged in from the same computing device such as, but not limited to, user device 104 (see at least column 5 lines 18-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta to modify to include the teaching of Dykstra in order to keep track of actions of users.

Claim 10:  Gupta in view of Dykstra disclose the device according to claim 1, and Gupta further teaches wherein the identifying of the plurality of activities includes identifying a change in a location of the user equipment from a first location to a second location, and wherein the generating or modifying of the first signature is based on the identifying of the change in location, Gupta teaches the content feature
representations may then be clustered based on similarity, e.g., according to distances from each other so that similar content 114 is included in the same cluster (see at least paragraphs 0029 and 0030).

Claim 16:  Gupta in view of Dykstra disclose the device according to claim 1, and Gupta further teaches wherein a second signature included in the plurality of signatures is associated with a second user equipment, wherein the second signature is included in a second cluster of the plurality of clusters, (taught by Gupta above) and wherein the operations further comprise:
identifying a first plurality of characteristics associated with the first cluster, wherein the identifying of the first creative is based on the identifying of the first plurality of characteristics, Gupta teaches clustering of user data and content is performed that quantifies target audience content interaction (see at least paragraph 0034);
identifying a second plurality of characteristics associated with the second cluster, wherein the second plurality of characteristics is at least partially different from the first plurality of characteristics, Gupta teaches clustering of user data and content is performed that quantifies target audience content interaction (see at least paragraph 0034);
identifying a second creative to provide to the second cluster based on the identifying of the second plurality of characteristics, wherein the second creative is different from the first creative, Gupta teaches an amount of user data 118 corresponding to a predefined number of users(e.g., 1,000) may be sampled, e.g., who belong to an "America" target audience.  After clustering of the content to form the content feature clusters 404, content cluster interaction data 502 may be generated by the interaction module 504 that describes interaction of the users with the content in the content feature clusters 404 (see at least paragraph 0042); and
providing the second creative to the second cluster to cause the second creative to be provided to the second user equipment, Gupta teaches an amount of user data 118 corresponding to a predefined number of users(e.g., 1,000) may be sampled, e.g., who belong to an "America" target audience.  After clustering of the content to form the content feature clusters 404, content cluster interaction data 502 may be generated by the interaction module 504 that describes interaction of the users with the content in the content feature clusters 404 (see at least paragraph 0042).

15.	Claims 7-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Pub. No. 2016/0140623) (hereinafter ‘Gupta’) in view of Dykstra et al. (U.S. Patent No. 9,286391) (hereinafter ‘Dykstra’) and further in view of Ogawa et al. (U.S. Pub. No. 2016/0071162) (hereinafter ‘Ogawa’).

Claim 7:  Gupta in view of Dykstra disclose the device according to claim 1, however, Gupta in view of Dykstra do not teach wherein the identifying of the plurality of activities includes identifying a purchase activity engaged in by the user equipment, and wherein the generating or modifying of the first signature is based on the identifying of the purchase activity.  However, Ogawa teaches the module 509 processes the text or the audio data in social comments to determine sentiment, mentions, purchase behavior, etc. It is appreciated that correlation techniques may be used to determine if there is a correlation between the comments, the advertisement, and the metrics of sentiment, mentions, purchase behavior, etc. (see at least paragraphs 0129 and 0336).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta and Dykstra to modify to include the teaching of Ogawa in order to modify sending advertisements.

Claim 8:  Gupta in view of Dykstra and further in view of Ogawa disclose the device according to claim 7, and Ogawa further teaches wherein the identifying of the purchase activity includes: identifying a product or a service placed into a virtual shopping cart, a completion of a transaction for the product or the service, or any combination thereof, Ogawa teaches using social information that has been collected, this data can be run through a Monte Carlo simulator. This computer intensive process can then output a variety of likely outcomes based on certain inputs. For example, if social networks are talking about the latest Adidas soccer shoe in Columbia, South America, Adidas could use Monte Carlo simulation to estimate the level of advertising money required to drive a certain purchase level ( see at least paragraphs 0129 and 0336).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta and Dykstra to modify to include the teaching of Ogawa in order to modify sending advertisements.

Claim 12:  Gupta in view of Dykstra disclose the device according to claim 1, but do not teach wherein the first creative includes a first advertisement.  However, Ogawa teaches using social information that has been collected, this data can be run through a Monte Carlo simulator. This computer intensive process can then output a variety of likely outcomes based on certain inputs. For example, if social networks are talking about the latest Adidas soccer shoe in Columbia, South America, Adidas could use Monte Carlo simulation to estimate the level of advertising money required to drive a certain purchase level ( see at least paragraphs 0129 and 0336).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta and Dykstra to modify to include the teaching of Ogawa in order to increase traffic and revenue.

Claim 13:  Gupta in view of Dykstra and further in view of Ogawa disclose the device according to claim 12, and Ogawa further teaches wherein the operations further comprise:
identifying a second advertisement to provide to the first cluster, Ogawa teaches using social information that has been collected, this data can be run through a Monte Carlo simulator. This computer intensive process can then output a variety of likely outcomes based on certain inputs. For example, if social networks are talking about the latest Adidas soccer shoe in Columbia, South America, Adidas could use Monte Carlo simulation to estimate the level of advertising money required to drive a certain purchase level ( see at least paragraphs 0129 and 0336); and
providing the second advertisement to the first cluster, Ogawa teaches using social information that has been collected, this data can be run through a Monte Carlo simulator. This computer intensive process can then output a variety of likely outcomes based on certain inputs. For example, if social networks are talking about the latest Adidas soccer shoe in Columbia, South America, Adidas could use Monte Carlo simulation to estimate the level of advertising money required to drive a certain purchase level ( see at least paragraphs 0129 and 0336).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta and Dykstra to modify to include the teaching of Ogawa in order to increase traffic and revenue.

Claim 14:  Gupta in view of Dykstra and further in view of Ogawa disclose the device according to claim 13, and Ogawa further teaches wherein the providing of the first creative to the first cluster comprises providing the first advertisement to the user equipment, and wherein the providing of the second advertisement to the first cluster includes providing the second advertisement to a second user equipment included in the first cluster, Ogawa teaches using social information that has been collected, this data can be run through a Monte Carlo simulator. This computer intensive process can then output a variety of likely outcomes based on certain inputs. For example, if social networks are talking about the latest Adidas soccer shoe in Columbia, South America, Adidas could use Monte Carlo simulation to estimate the level of advertising money required to drive a certain purchase level ( see at least paragraphs 0129 and 0336).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta and Dykstra to modify to include the teaching of Ogawa in order to increase traffic and revenue.

Claim 15:  Gupta in view of Dykstra and further in view of Ogawa disclose the device according to claim 14, and Ogawa further teaches wherein the first advertisement is not provided to the second user equipment, and wherein the second advertisement is not provided to the user equipment, Ogawa teaches using social information that has been collected, this data can be run through a Monte Carlo simulator. This computer intensive process can then output a variety of likely outcomes based on certain inputs. For example, if social networks are talking about the latest Adidas soccer shoe in Columbia, South America, Adidas could use Monte Carlo simulation to estimate the level of advertising money required to drive a certain purchase level ( see at least paragraphs 0129 and 0336).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta and Dykstra to modify to include the teaching of Ogawa in order to increase traffic and revenue.

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Pub. No. 2016/0140623) (hereinafter ‘Gupta’) in view of Dykstra et al. (U.S. Patent No. 9,286391) (hereinafter ‘Dykstra’) and further in view of Gao et al. (U.S. Pub. No. 2020/0134663) (hereinafter ‘Gao’).

Claim 11:  Gupta in view of Dykstra discloses the device according to claim 1, and Gupta further teaches wherein the operations further comprise:
anonymizing the plurality of signatures, resulting in an anonymized plurality of signatures Gupta teaches clustering of user data and content is performed that quantifies target audience content interaction (see at least paragraph 0034); and
providing the anonymized plurality of signatures to a first creative distributor and a second creative distributor, Gupta teaches clustering of user data and content is performed that quantifies target audience content interaction (see at least paragraph 0034).  While Gupta in view of Dykstra teaches all the limitations mentioned above, Gupta in view of Dykstra do not explicitly teach obtaining a first bid from the first creative distributor and a second bid from the second creative distributor responsive to the providing of the anonymized plurality of signatures, wherein the identifying of the first creative is based on the first bid and the second bid.
However, Gao teaches a bidder is a party that is different than a content provider, that interacts with content delivery exchange 124, and that bids for space (on one or more publisher systems, such as publisher system 130) to present content items on behalf of multiple content providers. Thus, a bidder is another source of content items that content delivery exchange 124 may select for presentation through publisher system 130. Thus, a bidder acts as a content provider to content delivery exchange 124 or publisher system 130 (see at least paragraph 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta, Dykstra to modify to include the teaching of Gao in order for advertisement to be presented to the targeted user.

17.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Pub. No. 2016/0140623) (hereinafter ‘Gupta’) in view of Gao et al. (U.S. Pub. No. 2020/0134663) (hereinafter ‘Gao’).

Claim 20:  Gupta discloses the method according to claim 19, but does not teach further comprising:
obtaining, by the processing system, a size of the first cluster; and
obtaining, by the processing system, a budget associated with a creator or a distributor of the first creative,
wherein the identifying of the first creative is further based on the size of the first cluster and the budget.  
However, Gao teaches obtaining, by the processing system, a size of the first cluster, Gao teaches size of target audience (see at least paragraphs 0085-0088);
obtaining, by the processing system, a budget associated with a creator or a distributor of the first creative, Gao teaches resource budget (see at least paragraph 0038); and 
wherein the identifying of the first creative is further based on the size of the first cluster and the budget, Gao teaches a bidder is a party that is different than a content provider, that interacts with content delivery exchange 124, and that bids for space (on one or more publisher systems, such as publisher system 130) to present content items on behalf of multiple content providers. Thus, a bidder is another source of content items that content delivery exchange 124 may select for presentation through publisher system 130. Thus, a bidder acts as a content provider to content delivery exchange 124 or publisher system 130 (see at least paragraph 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Gupta, Dykstra to modify to include the teaching of Gao in order for advertisement to be presented to the targeted user.

Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/08/2022